DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ANNA BARNELL,
                                Appellant,

                                    v.

        CRP/INSITE CLIPPER, LLC, a Foreign Corporation, and
        B HOTELS AND RESORTS, LLC, a Florida Corporation,
                    d/b/a THE NAKED CRAB,
                           Appellees.

                              No. 4D20-1354

                         [September 15, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haines, Judge; L.T. Case No.
062019CA002928AXXXCE.

   Donna Greenspan Solomon of Solomon Appeals, Mediation &
Arbitration, Fort Lauderdale, for appellant.

  Hinda Klein of Conroy Simberg, Hollywood, for appellees.

PER CURIAM.

  Affirmed.

LEVINE, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.